UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                      17 Civ. 5429 (KPF)
                    -v.-
                                                           ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter request of February 25, 2020

(Dkt. #450), the Leigh Defendants’ opposition letter of February 26, 2020 (Dkt.

#451), and Plaintiff’s reply letter of February 26, 2020 (Dkt. #452). The Leigh

Defendants are correct: In the Court’s June 10, 2019 memo endorsement, it

set a deadline of November 15, 2019, for the parties to submit pre-motion

letters concerning contemplated summary judgment motions, and Plaintiff let

that deadline pass. (See Dkt. #230). It is therefore curious to the Court that

Plaintiff has engaged the New York Legal Assistance Group on a fruitless

search of the docket for a briefing schedule that was never set because of

Plaintiff’s election not to file a pre-motion submission. It is also curious to the

Court that despite months of communications regarding Defendants’ pending

motion for summary judgment, Plaintiff has waited until now to note the

absence of a briefing schedule for her potential motion.

      As far as this Court is concerned, Plaintiff has not satisfied the

conditions for filing a motion for summary judgment. Further, the Court is

concerned that Defendants would suffer prejudice if Plaintiff were permitted at
this late stage to file a motion for summary judgment, when Defendants’ own

motion was filed more than a month ago. (Dkt. #429). Plaintiff is reminded

that, as an attorney, she is not entitled to the solicitude generally accorded to

pro se litigants. Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (“In

addition, the appropriate degree of special solicitude is not identical with

regard to all pro se litigants…. The ultimate extension of this reasoning is that

a lawyer representing himself ordinarily receives no such solicitude at all.”).

      If Plaintiff wishes to file a summary judgment motion, she is ORDERED

to file a letter on or before March 6, 2020, demonstrating good cause as to why

she failed to file a pre-motion submission by the November 15, 2019 deadline.

(Dkt. #230). This letter is not to exceed three pages in length. Defendants

shall file their reply, if any, on or before March 13, 2020.

      SO ORDERED.

Dated:      February 27, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
